              Case 2:17-cr-00198-RSM Document 86 Filed 12/16/20 Page 1 of 1




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        NO. CR17-198 RSM
10
                            Plaintiff
11
                       v.                               ORDER GRANTING UNITED STATES’
12
                                                        MOTION TO FILE A BRIEF IN EXCESS
       COREY P. CLAIRMONT
13                                                      OF TWELVE PAGES
                            Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Corey P. Clairmont’s Motion for
18
     Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 16 pages
19
     in length.
20
            DATED this 16th day of December, 2020.
21
22
23
24
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Erin H. Becker
27 ERIN H. BECKER
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                         SEATTLE, WASHINGTON 98101
      United States v. Clairmont, CR17-198 RSM - 1                             (2060 553-7970
